PER CURIAM:
Respondent Mark C. Rushfield entered a guilty plea to three misdemeanor counts charging willful violations of 29 U.S.C. § 1131 relating to ERISA reporting requirements. The Supreme Court of New Jersey reprimanded respondent, and subsequently the Supreme Court of New York, Appellate Division, First Department, issued a public censure as reciprocal discipline.
Advised of these actions, we entered an order referring the matter to the Board on Professional Responsibility for a recommendation whether identical, greater, or lesser discipline should be imposed as reciprocal discipline, or whether the Board elected to proceed de novo, pursuant to D.C. Bar Rule XI, § 11. In its Report and Recommendation to us, the Board on Professional Responsibility concludes that respondent’s misconduct warrants a substantially different sanction in the District of Columbia. The Board recommends that Rushfield be suspended from the practice of law in the District of Columbia for 30 days.
The Office of Bar Counsel has advised the court that it supports the Board’s Report and Recommendation, and Rushfield has not filed an exception to the Board’s recommendation. Where there is no timely opposition to the discipline recommended by the Board, “our standard of review of the Board’s recommended sanction is ... especially deferential.” In re Ramacciotti, 683 A.2d 139, 140 (D.C.1996) (citations omitted); see also D.C. Bar R. XI, § 11(f)(1). Accordingly, it is
ORDERED that Mark C. Rushfield, Esquire, is suspended from the practice of law in the District of Columbia for a period of thirty days. Respondent’s attention is called to the requirements of D.C. Bar R. XI, § 14, including the affidavit requirement of subsection (g), and to the consequences of not timely complying with the requirements of section 14 set forth in D.C. Bar R. XI, § 16(c).

So ordered.